Citation Nr: 1609443	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from January 31, 1966 to April 5, 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this case was subsequently transferred to the RO in San Diego, California.

The Veteran requested a Board hearing in his December 2011 VA Form 9.  The hearing was scheduled for February 2, 2016, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran did not serve in the active military, naval or air service for 90 days or more during a period of war and was not discharged or released from service for a service-connected disability.


CONCLUSION OF LAW

The Veteran's military service does not meet the threshold service eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3 (2015)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In this case, although the Veteran is making a factual argument, in essence the question is legal and records are dispositive.  VCAA notice is not required because the issue presented involves a claim for non-service-connected pension benefits where the claimant did not serve for 90 days during a period of war and was not discharged from the military due to a service connected disability.  

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's personnel records have been obtained and associated with the claims file.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although verification of service has not been directly requested from the service department, here the Board has fully considered the complete personnel records and his DD 214.  To remand for facts already of record would serve no useful purpose and, therefore, adjudication is appropriate.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

II.  Analysis

The Veteran claims that he is entitlement to non-service-connected pension benefits.  

In order to establish basic eligibility for non-service-connected pension benefits, it must be shown that the applicant Veteran served in the active military, naval or air service for 90 days or more during a period of war; served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3(a).

The Veteran's DD Form 214, Report of Transfer or Discharge, shows that the Veteran served in the Army from January 31, 1966 to April 5, 1966 with a net service period of 2 months and 6 days.  He was released under honorable conditions.  Although the Veteran's service was during a period of war, the Veteran does not meet the requirement of serving for ninety days or more.  

The Veteran claims that he was discharged due to his foot disability which should be service-connected.  The Veteran's personnel records show that the Medical Board found that he had pes planus that was causing pain in both feet.  The Board recommended that he be discharged due to his disability and that the pes planus was not service aggravated.  The Veteran has filed several claims with the RO alleging service connection for pes planus or a foot disability.  The RO denied the Veteran's claim for service connection for a foot disability or pes planus in June 1966, November 1984, and September 2001.  The Board denied the Veteran's claim for service connection for pes planus in November 1967.  Also, the RO denied service connection for a nervous disorder in a July 1975 rating decision.  The RO also denied reopening a claim for bilateral hearing loss in August 1986.  Therefore, the record does not show that the Veteran was discharged due to a service-connected disability or that he has any service-connected disability.  

In September 2011, the Veteran again raised the issue of his foot disability being permanently aggravated by his service.  He also noted that he had psychological problems during service.  The RO sent a letter to the Veteran in March 2012 asking the Veteran is he wished to reopen a claim for service connection for a foot disability or psychologic disability.  The RO noted that if he did not respond in 30 days that the RO would assume that he did not wish to make a claim as to these issues.  The Veteran did not respond to the RO's letter.  

As the Veteran did not serve for a period of ninety days or more during a period of war and was not released or discharged due to a service-connected disability, entitlement to non-service-connected pension benefits is denied.


ORDER

Entitlement to non-service-connected pension benefits is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


